Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement

This application discloses the following embodiments:

Embodiment 1 –FIGS. 1.1-1.7 drawn to an electronic cigarette.
Embodiment 2 –FIG. 2.1-2.7 drawn to an electronic cigarette.
Embodiment 3 – FIG. 3.1-3.7 drawn to an electronic cigarette.
Embodiment 4 – FIG. 4.1-4.7 drawn to an electronic cigarette.
Embodiment 5 –FIGS. 5.1-5.7 drawn to an electronic cigarette.
Embodiment 6 –FIG. 6.1-6.7 drawn to an electronic cigarette.
Embodiment 7 – FIG. 7.1-7.7 drawn to an electronic cigarette.
Embodiment 8 – FIG. 8.1-8.7 drawn to an electronic cigarette.
Embodiment 9 –FIGS. 9.1-9.7 drawn to an electronic cigarette.
Embodiment 10 –FIG. 10.1-10.7 drawn to an electronic cigarette.
Embodiment 11 – FIG. 11.1-11.7 drawn to an electronic cigarette.
Embodiment 12 – FIG. 12.1-12.7 drawn to an electronic cigarette.
Embodiment 13 –FIGS. 13.1-13.7 drawn to a part of an electronic cigarette.
Embodiment 14 –FIG. 14.1-14.7 drawn to a part of an electronic cigarette.
Embodiment 15 – FIG. 15.1-15.7 drawn to a hollow part of an electronic cigarette.
Embodiment 16 – FIG. 16.1-16.7 drawn to a hollow part of an electronic cigarette.
Embodiment 17 –FIGS. 17.1-17.7 drawn to a part of an electronic cigarette.
Embodiment 18 –FIG. 18.1-18.7 drawn to an electronic cigarette.
Embodiment 19 – FIG. 19.1-19.7 drawn to an electronic cigarette.
Embodiment 20 – FIG. 20.1-20.7 drawn to an electronic cigarette.
Embodiment 21 – FIG. 21.1-21.7 drawn to an electronic cigarette.
Embodiment 22 –FIGS. 22.1-22.7 drawn to an electronic cigarette.
Embodiment 23 – FIG. 23.1-23.7 drawn to an electronic cigarette.
Embodiment 24 –FIG. 24.1-23.7 drawn to an electronic cigarette.
Embodiment 25 – FIG. 25.1-25.7 drawn to an electronic cigarette..
Embodiment 26 – FIG. 26.1-26.7 drawn to an electronic cigarette.
Embodiment 27 –FIGS. 27.1-27.7 drawn to an electronic cigarette.
Embodiment 28 –FIG. 28.1-28.7 drawn to an electronic cigarette.

Embodiment 30 – FIG. 30.1-30.7 drawn to an electronic cigarette.
Embodiment 31 –FIGS. 31.1-31.7 drawn to an electronic cigarette.
Embodiment 32 –FIG. 32.1-32.7 drawn to a part of an electronic cigarette.
Embodiment 33 – FIG. 33.1-33.7 drawn to a part of an electronic cigarette.
Embodiment 34 – FIG. 34.1-34.7 drawn to a hollow part of an electronic cigarette.
Embodiment 35 – FIG. 35.1-35.7 drawn to a hollow part of an electronic cigarette.
Embodiment 36 – FIG. 36.1-36.7 drawn to a part of an electronic cigarette.
Embodiment 37 –FIGS. 37.1-37.5 drawn to an electronic cigarette.
Embodiment 38 –FIG. 38 drawn to an electronic cigarette.
Embodiment 39 – FIG. 39 drawn to an electronic cigarette.
Embodiment 40 – FIG. 40 drawn to an electronic cigarette.
Embodiment 41 – FIG. 41 drawn to an electronic cigarette.




Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1-2,20,21
Group II: Embodiment 3,4,7,8,11,12,18,19,22,23,26,27,30,3137,38,39,40,41
Group III: Embodiment 5,6,9,10,24,25,28,29
Group IV: Embodiment 13,14,32,33
Group V: Embodiment 15,16,34,35
Group VI: Embodiment 17,36

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.



Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the
requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on 10-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons can be reached on 5712727419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khawaja Anwar/
Examiner, Art Unit 2912